DETAILED ACTION
Response to Amendment
Applicant’s amendments to claims 2, 4, 7-8, 10-13, 16, 20, 22-23, 25, the cancellation of claims 1 and 9, and the addition of claims 27-28 in the response filed November 1, 2021 are acknowledged by the Examiner.
Claims 2, 4-8, 10-13, 16-28 are under consideration.

Response to Arguments
With respect to claim 27, Applicant argues that Anstey does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7-8, 10-11, 13, 16, 18, 20-21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 4779291) in view of Vu et al (US 7748387) in view of Bleau (US 2004/0218140). Claims have been reordered so that the parent claim 27 is first. 
With respect to claim 27, Russell discloses An eye shield adapted for releasable mounting to a face of a patient during a medical procedure (Fig 12-14, eye shield 10’), wherein the eye shield comprises: a resiliently deformable base having an inner surface and an outer surface (Fig 14, col 5 ln 45-50, col 5 ln 55-65, foam base 24’/26’, the foam detailed is resiliently deformable); first and second apertures defined in the base and extending from the inner surface of the base through to the outer surface thereof (Fig 11, Fig 14, apertures created by base 24’/26’ and overlay portions 20 portion, while the base do not fully encircle the apertures they substantially encircle in a manner that would still be interpreted as apertures- an opening or open space. Merriam-Webster.); wherein said first and second  a curved, flexible, transparent cover plate attached to and overlaying the outer surface of said base, said cover plate extending over both of the first and second apertures defined in the base (Fig 10, flexible transparent member 12); wherein the cover plate is curved along a longitudinal plane and is further curved along a lateral plane such that the cover plate and the base attached thereto are curved in both a vertical direction and a horizontal direction (Fig 10, plate is curved laterally and longitudinally at bridge 51); wherein the cover plate includes first and second eye cover portions that are joined to one another by an integral hinge member located therebetween (Fig 10, bridge at 22’ joins the first and second eye cover portions 20/20, bridge portion has less material than the surrounding eye cover portions thus would serve as a hinge, shown bending in Fig 9); wherein the first and second eye cover portions and integral hinge member are of unitary construction (col 5 ln 10-15), the hinge member extending downwardly from a substantially top end of the cover plate to a substantially bottom end of the cover plate and at a mid region thereof (Fig 10, bridge extends from edge 14’ to edge 18’), wherein the mid region is adapted to correspond to a position of a bridge of the patient's nose when the eye shield is attached to the face of the patient (col 5 ln 10-15, bridge 22 capable of overlaying the nose, col 6 ln 45-55); wherein the first and second eye cover portions are configured to pivot relative to each other around said hinge member and to flex along at least a part of their respective spans to generally conform to a shape of the face of the patient (Fig 9, bridge portion 22’ has less material than the surrounding eye cover portions thus would serve as a hinge); and wherein the eye shield is adapted to extend outwardly beyond the bony orbital rims of the patient's face such that when pressure is applied to a front surface of the cover plate during the medical procedure, the force 6from the pressure is distributed by the cover plate and the base around the bony orbital rims and the bridge of the patient's nose (col 4 ln 65, device is used in the medical field, the shield is structured in a manner that would be capable of 
Russell is silent on an adhesive layer provided on the inner surface of the base for attachment of the base to the face of the patient; wherein the adhesive layer is provided on the inner surface of the base so as to circumscribe the bony orbital rims of the patient's respective eyes; wherein the hinge member of the cover plate has a greater degree of flex than the first and second eye cover portions.
Vu et al teaches an analogous eye cover system with plastic covers 16 having an analogous deformable base 23 (col 2 ln 50-55), the base further 23 having an adhesive layer 14 provided on an underside of the base for attachment of the base to said face of the patient (col 2 ln 60-67), wherein the adhesive layer is provided on the underside of the base so as to circumscribe the orbital rims of the patient’s respective eyes (col 2 ln 60-67, Fig 1, adhesive 14 is on the underside of base 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment of the device to the head detailed in Russell to be an adhesive attachment as taught by Vu et al as adhesive allows for a close fit without being difficult to remove (Vu et al col 2 ln 65-col 3 ln 5).
Russell/Vu et al discloses the device as discussed above.
Russell/Vu et al is silent on wherein the hinge member of the cover plate has a greater degree of flex than the first and second eye cover portions.
Bleau teaches an analogous eye covering plate 412 with a pad 460, the plate 412 having the hinge member 480 that has a greater degree of flex than the first and second eye cover portions ([0064], scoring 480 is a hinge that allows more flex than the surrounding material).

With respect to claim 2, Russell/Vu et al/Bleau discloses The eye shield according to claim 27, wherein the eye shield is a single use perioperative apparatus (Russell col 1 ln 25-30, disposable after use).  
With respect to claim 7, Russell/Vu et al/Bleau discloses The eye shield according to claim 27, wherein the cover plate is curved along a line extending longitudinally across the eye shield and is also curved along a line extending laterally down the eye shield (Russell col 5 ln 30-35, plate 12’ is flexible and thus can be curved in a longitudinal and lateral direction, also shown curved at edges 18’ and 51).  
With respect to claim 8, Russell/Vu et al/Bleau discloses The eye shield according claim 27, wherein the transparent cover plate is bendable or flexible to a greater extent along the hinge member than across a width of each of the first and second eye cover portions to thereby inhibit the eye shield detaching from the patient in an area on the face that has the most abrupt contours (Russell col 5 ln 30-35, plate 12’ is flexible, bridge 22’ has the least amount of material and would thus be more flexible than the eye covers 20/20).  
With respect to claim 10, Russell/Vu et al/Bleau discloses The eye shield according to claim 27, wherein the first and second apertures create respective chambers in the base and the first and second eye cover portions of the cover plate extend respectively across the chambers to protect the eyes of the patient from direct contact (Russell Fig 11, chambers shown created by base 24’/26’), when the eye shield is attached to the face of the patient (Russell Fig 9, col 6 ln 50-60).  
With respect to claim 11, Russell/Vu et al/Bleau discloses The eye shield according to claim 27, wherein a peelable protective film extends over the adhesive layer of said base (Vu et al Fig 1, protective film 26), wherein the protective film protects the adhesive layer prior to use (Vu et al col 2 ln 60-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment of the device to the head detailed in Russell/Vu et al/Bleau to be an adhesive attachment as taught by Vu et al as adhesive allows for a close fit without being difficult to remove (Vu et al col 2 ln 65-col 3 ln 5).
With respect to claim 13, Russell/Vu et al/Bleau discloses The eye shield according to claim 27, wherein the eye shield is adapted to permit attachment of eye dressings or tape applied over the closed eyelids of the patient to maintain the eyelids closed during surgery to inhibit corneal drying or abrasion, and the transparent cover plate allows a practitioner to observe the eye dressings or tape therethrough (Russell, Fig 10, chambers created by base 24’/26’ would allow for eye tape to reside, the transparent plate 12’ allows for viewing).  
With respect to claim 16, Russell/Vu et al/Bleau discloses The eye shield according to claim 27, further comprising one or more lines of weakness defined in the hinge that extend down the cover plate at the mid region thereof (Bleau [0064], multiple lines of scoring 480 define the a hinge).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eye plate detailed in Russell/Vu et al/Bleau to have a hinge at the location taught by Bleau as the hinge allows for the a better fit to the user’s face (Bleau [0064]).
With respect to claim 18 Russell/Vu et al/Bleau discloses The eye shield according to claim 16, further comprising an inverted U-shaped indentation defined in the substantially bottom end of the cover portion at the mid region (Russell Fig 10, U shape indentation at edge 18’); wherein the indentation is adapted to receive a part of the bridge of the patient's nose therein (Russell col 6 ln 45-50); wherein the substantially top end of the cover portion is located a distance away from the indentation (Russell FI g10, top 14’ distanced from indent 18’); and wherein the one or more lines of weakness extend between the indentation and the substantially top end (Bleau [0064], multiple lines of scoring 480 define the a hinge).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eye plate detailed in Russell/Vu et al/Bleau to have a hinge at the location taught by Bleau as the hinge allows for the a better fit to the user’s face (Bleau [0064]).
With respect to claim 20, Russell/Vu et al/Bleau discloses The eye shield according to claim 27, wherein the cover plate has a width measured from a left side of the cover plate to a right side thereof (Russell Fig 10, there exists a width between ends 28’/30’); and the cover plate has a height measured from the substantially top end of the cover plate to the substantially bottom end thereof (Russell Fig 10, there exists a height between edges 14’/16’); and wherein the cover plate is sufficiently flexible enough to 
With respect to claim 21, Russell/Vu et al/Bleau discloses They eye shield according to claim 16, wherein a region of the base located adjacent the hinge member is selectively compressible to conform to the bridge of the patient/s nose (Bleau [0064], multiple lines of scoring 480 define the a hinge, base 460 beneath the hinge would compress due to the material and hinge structure, [0062]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eye plate detailed in Russell/Vu et al/Bleau to have a hinge at the location taught by Bleau as the hinge allows for the a better fit to the user’s face (Bleau [0064]).

Claims 4-6, 19, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Russell/Vu et al/Bleau as applied to claim 4 and 27 above, and further in view of Cousins (US 2012/0174930).
With respect to claim 4, Russell/Vu et al/Bleau discloses The eye shield according to claim 27.
Russell/Vu et al/Bleau is silent on wherein the integral hinge member defines a plurality of holes that extend therethrough.
Cousins teaches an analogous integral hinge member (Fig 14) wherein the integral hinge member defines a plurality of holes that extend therethrough ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge detailed in Russell/Vu et al/Bleau to be a series of slots taught by Cousins as it is taught to be a known alternative to surface marks and can more easily be controlled (Cousins [0037]).
With respect to claim 5, Russell/Vu et al/Bleau/Cousins discloses The eye shield according to claim 4, wherein said plurality of holes are uniform in size and shape, or the plurality of holes are dissimilar in size and shape (Cousins [0037]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge detailed in Russell/Vu et al/Bleau/Cousins to be a series of slots 
With respect to claim 6, Russell/Vu et al/Bleau/Cousins discloses The eye shield according to claim 4.
Russell/Vu et al/Bleau/Cousins is silent on wherein the resiliently deformable base includes a plurality of holes therein that corresponding in position, shape and size to said holes in the cover plate.  
Cousins further teaches an analogous layering of members each having integral hinge members  (Fig 14, Fig 12) wherein the integral hinge member defines a plurality of holes that extend therethrough ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deformable base of Russell/Vu et al/Bleau/Cousins to have a series of slots for hinging further taught by Cousins as it is taught to be a known alternative to surface marks and can more easily be controlled (Cousins [0037]).
With respect to claim 19, Russell/Vu et al/Bleau/Cousins The eye shield according to claim 4, wherein the plurality of holes comprise one or more lines of weakness defined in the hinge member and wherein the cover portion bends or flexes about the one or more lines of weakness (Cousins [0037]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deformable base of Russell/Vu et al/Bleau/Cousins to have a series of slots for hinging further taught by Cousins as it is taught to be a known alternative to surface marks and can more easily be controlled (Cousins [0037]).
With respect to claim 22, Russell/Vu et al/Bleau discloses The eye shield according to claim 27.
Russell/Vu et al/Bleau is silent on further including a plurality of ridges extending along the front of the cover plate; and wherein the ridges of the plurality of ridges are longitudinally spaced-apart from one another and extend generally perpendicular to a longitudinal axis of the eye shield.
Cousins teaches an analogous layering of hinging members, the hinge of each member being a plurality of grooves and a plurality of ridges in between each groove extending along the front of the cover plate (Fig 6, [0037]); and wherein the ridges of the plurality of ridges are longitudinally spaced-apart from one another (Fig 6, grooves shown to be spaced apart longitudinally as they extend along a lateral axis) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deformable base of Russell/Vu et al/Bleau to have a series of slots for hinging further taught by Cousins as it is taught to be a known alternative to surface marks and can more easily be controlled (Cousins [0037]).
With respect to claim 23, Russell/Vu et al/Bleau discloses The eye shield according to claim 27.
Russell/Vu et al/Bleau is silent on further including a plurality of grooves extending along the front of the cover plate, wherein the grooves of the plurality of grooves are longitudinally spaced-apart from one another and extend generally perpendicular to a longitudinal axis of the eye shield.
Cousins teaches an analogous layering of hinging members, the hinge of each member being a plurality of grooves extending along the front of the device (Fig 6, [0037]), wherein the grooves of the plurality of grooves are longitudinally spaced-apart from one another and extend generally perpendicular to a longitudinal axis of the eye shield (Fig 6, groves shown spaced apart and longitudinally extending perpendicular to the longest axis of the device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deformable base hinge of Russell/Vu et al/Bleau to have a series of slots for hinging further taught by Cousins as it is taught to be a known alternative to surface marks and can more easily be controlled (Cousins [0037]).
With respect to claim 24, Russell/Vu et al/Bleau/Cousins discloses The eye shield according to claim 23, wherein the plurality of grooves is provided towards a first outer edge of the cover plate and towards a second outer edge of the cover plate (Cousins Fig 6, grooves shown to extend from one longitudinal device edge to the other longitudinal device edge), and the plurality of grooves is adapted to permit greater flexing at the first and second outer edges of the cover plate adjacent temples of the patient (Cousins Fig 6, grooves allow for greater flexing of the outer longitudinal edges at the location of the grooves, grooves can be interpreted as adjacent the temples if they are on the face in any capacity)(Bleau, hinging system 480 allows for flexing towards and away from temples, hinging system is adjacent the temples relative to other parts of the human body).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eye plate detailed in Russell/Vu et al/Bleau/Cousins to have a hinge at the location taught by Bleau as the hinge allows for the a better fit to the user’s face (Bleau [0064]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Russell/Vu et al/Bleau as applied to claim 27 above, and further in view of Williams (US 5,016,999).
With respect to claim 12, Russell/Vu et al/Bleau discloses The eye shield according to claim 27.
Russell/Vu et al/Bleau is silent on wherein the transparent cover plate includes vent holes extending therethrough.
Williams teaches an analogous eye cover with vent holes 42 extending therethrough.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Russell/Vu et al/Bleau to have the holes as taught by Williams in order to decrease perspiration within the lens (Williams col 2 ln 60-65). Examiner notes that while Russell is intended to prevent the contact of dangerous fluids into the eyes, the placement, size, and function of the vent holes of Williams would still prevent the contact of most dangerous fluids to the eye.

Claims 17 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Russell/Vu et al/Bleau as applied to claim 16 and claim 27 above, and further in view of Brennan (US 5,022,389).
With respect to claim 17, Russell/Vu et al/Bleau discloses The eye shield according to claim 16.
Russell/Vu et al/Bleau is silent on wherein the one or more lines of weakness comprises a plurality of parallel lines of weakness.
Brennan teaches an analogous multi layered device 10 applied to the face, the device having an analogous planar sheet 12, foam layer 20, and adhesive layer 24, the planar sheet having lines of weakness for hinging 18R/18L, wherein the one or more lines of weakness 18R/18L comprises a plurality 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge line of weakness of Russell/Vu et al/Bleau to be a pair of parallel lines as taught by Brennan in order to allow for the device to apply uniform and symmetrical pressure when placed on the nose thus better shape and fit to the nose (Brennan col 1 ln 35-40).
With respect to claim 25, Russell/Vu et al/Bleau discloses The eye shield according to claim 27.
Russell/Vu et al/Bleau is silent on wherein the adhesive layer includes an adhesive central part that corresponds to the location of the hinge member.
Brennan teaches an analogous multi layered device 10 applied to the face, the device having an analogous planar sheet 12, foam layer 20, and adhesive layer 24, wherein the adhesive layer 24 includes an adhesive central part that corresponds to the location of the hinge member (col 2 ln 50-55, tacky layer 24 on center 20B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam and adhesive of Russell/Vu et al/Bleau to have a section with respect to the hinge as taught by Brennan in order to allow for the device to apply uniform and symmetrical pressure when placed on the nose without bunching (Brennan col 1 ln 55-65).
With respect to claim 26, Russell/Vu et al/Bleau/Brennan discloses The eye shield according to claim 25, wherein the hinge member includes two spaced apart lines of weakness that extend from an upper edge of the hinge member to a lower edge of the hinge member (Bleau Fig 10, multiple lines 480 expending from the upper device edge to the lower device edge), and at least a portion of the adhesive central part extends between the two spaced apart lines of weakness (col 2 ln 50-55, tacky layer 24 on center 20B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eye plate detailed in Russell/Vu et al/Bleau/Brennan to have a hinge at the location taught by Bleau as the hinge allows for the a better fit to the user’s face (Bleau [0064])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam and adhesive of Russell/Vu et al/Bleau/Brennan to have a section .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Russell/Vu et al/Bleau as applied to claim 11 above, and further in view of Steer (US 4,890,608).
With respect to claim 28, Russell/Vu et al/Bleau discloses The eye shield according to claim 11.
Russell/Vu et al/Bleau is silent on further comprising a non-adhesive tab provided on at least one side of the base, wherein the non-adhesive tab overlays a region of the adhesive layer, and wherein the non-adhesive tab is adapted to aid in the application and removal of the eye shield from the patient's face.
Steer teaches an analogous adhesive layering system (Fig 1), further comprising a non-adhesive tab 36 provided on at least one side of the base 12, wherein the non-adhesive tab overlays a region of the adhesive layer 32, and wherein the non-adhesive tab is adapted to aid in the application and removal of the eye shield from the patient's face (col 5 ln 60-col 6 ln 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Russell/Vu et al/Bleau to have a tab without adhesive as taught by Steer in order to better grip, apply, and remove the adhesive layer (Steer col 5 ln 60-col 6 ln 5, col 2 ln 5-10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/             Examiner, Art Unit 3786                                                                                                                                                                                           
/KERI J NELSON/             Primary Examiner, Art Unit 3786